On Motion to Dismiss
Bierly, J.
— This case was fully briefed and submitted on June 2, 1966, and thereafter distributed July 13, 1966.
On August 12, 1966, Tague & Smith, Attorneys for appellant, filed in this court her motion designated “Voluntary Dismissal,” alleging therein, “that all matters in controversy in this appeal have been compromised and settled,” and requested this court to dismiss the appeal.
Appellant also filed on said date, a verified Proof of Service by Mail to appellees.
Appellees were also notified that following the service of notice, and a copy of the motion, that appellant will file with the court her Voluntary Dismissal which was done on August 12, 1966.
No appellee has filed in this appeal an Assignment of Errors; nor, has an objection been filed to said motion by any appellee.
The court, having examined said motion for Voluntary Dismissal, and the Notice and Proof of Service by Mail to appel-lees, finds that said motion should be sustained.
The court now dismisses said cause of action with costs taxed against appellant.
The appeal is dismissed, costs taxed against appellant.
Smith, C. J., concurs and Hunter and Mote, JJ., concur.
Note. — Reported in 219 N. E. 2d 209.